 


110 HR 529 IH: Iraq Weapons Accountability Act of 2007
U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 529 
IN THE HOUSE OF REPRESENTATIVES 
 
January 17, 2007 
Mr. Lynch introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To implement the recommendations of the Office of the Special Inspector General for Iraq Reconstruction to ensure that the Department of Defense properly accounts for all small arms weapons procured by the Department of Defense for use by the Iraqi Security Forces. 
 
 
1.Short titleThis Act may be cited as the Iraq Weapons Accountability Act of 2007.
2.Findings and purpose
(a)FindingsCongress finds the following:
(1)Based on the October 28, 2006, audit report entitled Iraqi Security Forces: Weapons Provided by the U.S. Department of Defense Using the Iraq Relief and Reconstruction Fund prepared by the Office of the Special Inspector General for Iraq Reconstruction—
(A)the Department of Defense has not properly accounted for all small arms weapons procured by the Department of Defense, using the Iraq Relief and Reconstruction Fund, for use by the Iraqi Security Forces;
(B)the Department of Defense used approximately $133 million from the Iraq Relief and Reconstruction Fund in order to purchase more than 370,000 small arms weapons for the Iraqi Security Forces, including semiautomatic pistols, assault rifles, heavy machine guns, and rocket-propelled grenade launchers; such weapons were purchased through 19 Department of Defense procurement contracts with 142 separate delivery orders;
(C)only approximately 10,000 of the more than 370,000 small arms weapons may have been properly registered in the Department of Defense’s Registry of the Small Arms Serialization Program; and
(D)the lack of small arms weapons accountability poses a significant physical security risk to United States and Coalition troops in Iraq.
(2)Accordingly, to ensure that all small arms weapons procured by the Department of Defense for the Iraqi Security Forces are properly accounted for, the October 28, 2006, audit report of the Office of the Special Inspector General for Iraq Reconstruction contains the following recommendations:
(A)Determine the requisite spare parts and technical repair manual requirements by weapons type and, if applicable, weapons model and provide this information to the Iraqi Ministries of Defense and Interior.
(B)Review policies and procedures for filling vacant arms maintenance positions and implement corrective actions for sustainment.
(C)Establish accurate weapon inventories.
(D)Initiate action to provide weapons serial numbers for compliance with the Department of Defense’s Small Arms Serialization Program.
(b)PurposeThe purpose of this Act is to implement the recommendations of the Office of the Special Inspector General for Iraq Reconstruction to ensure that the Department of Defense properly accounts for all small arms weapons procured by the Department of Defense, using the Iraq Relief and Reconstruction Fund, for use by the Iraqi Security Forces.
3.Requirement to implement recommendations to ensure that the Department of Defense properly accounts for all small arms weapons procured by the Department of Defense for use by the Iraqi Security ForcesNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall direct the Commanding General of the Multi-National Security Transition Command-Iraq to take appropriate actions, in consultation with the Special Inspector General for Iraq Reconstruction, to implement the recommendations of the October 28, 2006, audit report entitled Iraqi Security Forces: Weapons Provided by the U.S. Department of Defense Using the Iraq Relief and Reconstruction Fund prepared by the Office of the Special Inspector General for Iraq Reconstruction.
4.ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the implementation of this Act. 
 
